Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 91*—when evidence of previous transactions insufficient to show right to double commissions. In an action to recover commissions as broker on an exchange of properties, correspondence between the parties relative to a previous transaction prior to the one in suit is irrelevant and insufficient to establish proof of a custom known in law to entitle plaintiff to double commissions, where it tends to show that defendant disputed plaintiff’s right to a commission on such previous transaction. 2. Brokers, § 7*—when evidence insufficient to show listing. Evidence in an action by a broker for commissions on the exchange of real estate, examined and held insufficient to show a listing <?f the property with plaintiff. 3. Brokers, § 27*—when commissions may be collected from both parties. The rule that a broker may collect a commission from both parties to a real estate transaction where he is not called upon to exercise his judgment or discretion, but is employed merely to find a purchaser on his employer’s terms and to bring the parties together on such terms, cannot be applied in an action for commissions in the absence of proof in the record to disclose the nature of the agreement or character of the relation between plaintiff and defendant.